 



Exhibit 10.2
(BAKER HUGHES LOGO) [h29684h2968400.gif]

     
Baker Hughes Incorporated
  3900 Essex Lane, Suite 1200
 
  Houston, Texas 77027
 
  P. O. Box 4740
 
  Houston, Texas 77210-4740
 
  Tel 713-439-8751
 
  Fax 713-439-8966
 
  chad.deaton@bakerhughes.com
 
   
 
  Chad C. Deaton
 
  Chairman of the Board and

  Chief Executive Officer

October 26, 2005
 
Mr. James R. Clark
Baker Hughes Incorporated
3900 Essex Lane Houston, Texas 77027
Re: Employment Letter dated February 15, 2001
Dear Rod:
The Compensation Committee of the Baker Hughes Incorporated Board of Directors
at its meeting held on October 26, 2005 has credited you with five years of
service as of your first day of employment (March 7, 2001) for determining your
eligibility for retirement under the Company’s benefits and compensation
programs, including all past and future stock option grants, the Company’s
Incentive Compensation Plan and Employee Stock Purchase Plan.
Very truly yours,

     
/s/ Chad Deaton


   
Chad C. Deaton

   
Chairman and Chief Executive Officer
   

 



--------------------------------------------------------------------------------



 



(BAKER HUGHES LOGO) [h29684h2968400.gif]

     
Baker Hughes Incorporated
   
 
  3900 Essex Lane, Suite 1200
 
  Houston, Texas 77027-5177
February 15, 2001
  P.O. Box 4740 (77210-4740)
 
  Tel 713-439-8351
 
  Fax 713-439-8966
 
  andy.szescila@bakerhughes.com
 
   
 
  Andrew J. Szescila
 
  Chief Operating Officer

PERSONAL AND CONFIDENTIAL
Mr. James Roderick Clark
10 Crownberry Court
The Woodlands, TX 77381
Dear James:
I am pleased to offer you the position of President of Baker Petrolite located
in Sugar Land, Texas. This position will report to Andy Szescila, Chief
Operating Officer. The elements of your compensation package are as follows:

1.   The effective date will be approximately March 1, 2001.   2.   The position
is classified as an Executive Salary Grade 5. Your base salary will be
$24,166.67 per month, paid biweekly as earned, effective the date of your
employment.   3.   The compensation package includes participation in the
Company’s incentive compensation program. Bonus levels for Grade 5 are 50%
Expected Value (EV). Bonus levels are based upon your base salary and are
contingent upon the Company achieving predetermined financial results set in
connection with the Company’s annual fiscal year plan and approval by the
Compensation Committee of the Board of Directors. You will be eligible to
participate in the 2001 fiscal year incentive compensation program, on a
prorated basis, which commences on January 1, 2001.   4.   You will be eligible
to participate in the Company-sponsored Thrift (401k) Plan, Supplemental
Retirement Plan (“SRP”) and Employee Stock Purchase Plan at the next entrance
date for each of the Plans (Thrift & SRP = approximately April, 2001; and
Employee Stock Purchase Plan = January 1, 2002).

      James Roderick Clark   Page 1 of 3

 



--------------------------------------------------------------------------------



 



(BAKER HUGHES LOGO) [h29684h2968400.gif]

5.   Insurance coverage available to you upon date of employment will include a
choice of several levels of medical and dental insurance, including vision care,
as well as life, accidental death and dismemberment, short- and long-term
disability and business travel accident insurance.   6.   Vacation is advanced
to each employee’s vacation bank each January 1, the beginning of the fiscal
year. You will be eligible for four (4) weeks of vacation in 2001.   7.   You
will be eligible for a perquisite bank in the amount of $15,000.00, which
entitles you to a choice of executive perquisites in accordance with this
program’s guidelines. A copy of the policy covering the perquisite program is
enclosed.   8.   You will be covered by the Company’s Executive Severance
Policy, which covers all U.S. based executives. Its purpose is to provide
executives, who are terminated for specific reasons, an income for a fixed
period of time while actively looking for other employment.   9.   As an
inducement to accept this offer, and subject to you becoming employed at BHI,
you will be granted a stock option for 25,000 shares of BHI common stock. This
option grant is subject to the approval of the Compensation Committee of the BHI
Board of Directors. The strike price per share for the shares covered by this
option grant will be the market price per share of BHI common stock on the date
of the grant, which will be the date upon which the grant is approved by the
Compensation Committee. This option will vest as follows: 33-1/3% will vest on
the one year anniversary date of this option grant, 33-1/3% will vest on the two
year anniversary of this option grant and the remaining 33-1/3% will vest on the
third year anniversary of this option grant. The option will have a term of ten
years, subject to the terms of the BHI Stock Option Plan.   10.   Because you
will be President of Baker Petrolite, you will be required to own common stock
in Baker Hughes, Inc. equal to two times base salary within five years from the
date of your employment. Subject to approval of the Compensation Committee of
the Board, effective March 1, 2002, you will receive a one-time grant of
restricted common stock of the Company equal to the number of shares of common
stock of the Company that you own on March 1, 2002, not to exceed 25, 000
shares. Vesting of these restricted shares will occur upon retirement from the
Company, involuntary termination (unless due to cause), permanent disability or
death and is subject to other terms and conditions of the grant. Retirement for
this purpose means attaining age 55 with at least 10 years of service with the
Company. On the first day of employment, you will be credited with five years of
service for purposes of this program.

      James Roderick Clark   Page 2 of 3

 



--------------------------------------------------------------------------------



 



(BAKER HUGHES LOGO) [h29684h2968400.gif]
These benefits and others for which you may be eligible will be explained to you
in detail at an orientation session that will be conducted during your first
week of work.
This offer is contingent, however, upon successful completion of the following:
a) a physical examination, which includes drug testing; b) written
acknowledgment of receipt of the enclosed Substance Abuse and Search Policy in
effect at the Company’s offices; c) a background check, which includes civil and
criminal litigation history, as well as a credit check and verification of
degrees, certifications and/or licenses; d) an application for employment; e) a
Form I-9; and f) verification of current compensation.
Please acknowledge your acceptance of this offer by signing in the space
provided below and returning one original to Evan Ginn. The additional copy is
for your records. We look forward to having you join the Baker Hughes Team!
Sincerely,
/s/ Andrew Szesclia
Andrew Szesclia
Chief Operating Officer

    AGREED AND ACCEPTED:

/s/ James Roderick Clark

 
James Roderick Clark
Date: 2/16/01
Enclosures

      James Roderick Clark   Page 3 of 3

 